AmBase Corporation
12 Lincoln Blvd.
Emerson NJ, 07630


May 20, 2019


Mr. Richard A. Bianco
350 South Ocean Boulevard, Apt. 9A
Boca Raton, FL 33432


Re:
Amendment to the Litigation Funding Agreement dated as of September 26, 2017
(the “LFA”) between AmBase Corporation, a Delaware corporation (the “Company”)
and Richard A. Bianco (“Bianco”)



Dear Mr. Bianco:


This letter agreement (the “Amendment”) is an amendment to the LFA by and
between the Company, and you, Bianco (and together with any entity that is
currently in existence or is formed by Bianco hereafter that is either
wholly-owned by, or controlled directly or indirectly by, Bianco, the
“Funder”).  Capitalized terms not defined herein shall have the meaning ascribed
to them in the LFA.


The Company is currently party as plaintiff to several lawsuits relating to its
equity interest in the 111 West 57th Street Property (collectively, the
“Litigations”).


On September 26, 2017, the Company entered into the LFA with Bianco, the
Company’s Chief Executive Officer, pursuant to which Bianco agreed to provide up
to an aggregate amount of Seven Million Dollars ($7,000,000) (the “Litigation
Fund Amount”) to satisfy actual documented litigation costs and expenses of the
Company, including attorneys’ fees, expert witness fees, consulting fees and
disbursements incurred by the Company in connection with the Litigations.


As of the date hereof, the Funder has contributed to the Company Three Million
Six Hundred Seventy Two Thousand One Hundred Forty Six Dollars and Ninety Four
Cents ($3,672,146.94) (the “Advanced Amount”) of the Litigation Fund Amount.


In March 2019, the Company received a federal tax refund of approximately Ten
Million Seven Hundred Thousand Dollars ($10,700,000) (the “Refund”), anticipates
receiving further tax refunds in subsequent years and thus no longer requires
future funding by the Funder in connection with the Litigations.


On April 9, 2019, at a Special Meeting of the Board of Directors of the Company
(the “Board”), the Board authorized the establishment of a Special Committee to
evaluate possible changes to the LFA in light of the Company’s significantly
improved liquidity and cash on hand as a consequence of the Refund and
anticipated future refunds. The Special Committee was authorized to conduct
negotiations with Mr. Bianco on an amendment of the LFA if it deemed it
appropriate and in the best interests of the Company and its stockholders to do
so.  The Special Committee retained and consulted with outside independent
financial and legal advisors and then engaged in discussions and negotiations
with Bianco.


Based on those negotiations, the Company and Bianco desire to amend the LFA to
(i) provide for the repayment of funds previously provided to the Company by the
Funder pursuant to the LFA, (ii) release the Funder from all further funding
obligations pursuant to the LFA, and (iii) amend the relative distribution of
Litigation Proceeds between Bianco and the Company pursuant to the LFA.  This
Amendment shall memorialize the mutual agreement of the Funder and the Company
with respect to the foregoing amendments to the LFA.


The parties hereto agree to amend the LFA, and the LFA is hereby amended, as
follows:


1. The Company hereby agrees that it will repay the full Advanced Amount to the
Funder within three business days of the execution of this Amendment.


2. The Company acknowledges and agrees that the Funder shall have and has no
further funding obligations in connection with the Litigations.


3. In the event that the Company receives any Litigation Proceeds after the date
of this Amendment, such Litigation Proceeds shall be distributed in the
following priority:




a)
first, 100% to the Company in an amount equal to the lesser of (i) the amount of
actual litigation expenses incurred by the Company with respect the Litigations
(including the Advanced Amount to the extent repaid by the Company); or (ii)
Seven Million Five Hundred Thousand Dollars ($7,500,000); and





b)
thereafter, (i) 75% to the Company and (ii) 25% to the Funder.



4. This Amendment constitutes the entire agreement between the parties with
respect to the amendment of the LFA and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.




[Remainder of page left intentionally blank; signature page follows]


















This Amendment shall not be modified, amended or supplemented except by a
written agreement signed by the parties hereto. This Amendment may be executed
in any number of counterparts (and by facsimile), each of which will be deemed
an original, but all of which together will constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile, electronic portable document format (PDF) file or other
means of electronic transmission will be as effective as delivery of a manually
executed counterpart to this Amendment.
Please confirm your agreement to the foregoing by signing a copy of this
Amendment where indicated below and returning it to the undersigned.





 
Sincerely,
 
AMBASE CORPORATION,
a Delaware corporation
 
 
By:/s/ John Ferrara
John Ferrara
Vice President and Chief Financial Officer   and Controller
 
   





Acknowledged and Agreed:
 
 
/s/ Richard A. Bianco
Richard A. Bianco
 
 
 








